Exhibit 21.01 SUBSIDIARY NAME STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION A La Carte Event Pavilion, Ltd. FL Annapolis Outback, Inc. MD Aramark/Outback Restaurant Services Joint Venture PA BC California Services, Limited Partnership FL Bel Air Outback, Inc. MD BFG Alabama Services, Ltd FL BFG Arizona Services, Limited Partnership FL BFG Arkansas Services, Ltd FL BFG Colorado Services, Ltd FL BFG Connecticut Services, Limited Partnership FL BFG Florida Services, Ltd FL BFG Georgia Services, Ltd FL BFG Illinois Services, Ltd FL BFG Indiana Services, Limited Partnership FL BFG Iowa Services, Limited Partnership FL BFG Kansas Services, Ltd FL BFG Kentucky Services, Ltd FL BFG Louisiana Services, Ltd FL BFG Maryland Services, Ltd FL BFG Michigan Services, Ltd FL BFG Mississippi Services, Limited Partnership FL BFG Missouri Services, Limited Partnership FL BFG Nebraska Services, Ltd FL BFG NEBRASKA, INC. FL BFG Nevada Services, Limited Partnership FL BFG New Jersey Services, Limited Partnership FL BFG New York Services, Limited Partnership FL BFG North Carolina Services, Ltd FL BFG Ohio Services, Ltd FL BFG Oklahoma Services, Limited Partnership FL BFG Pennsylvania Services, Ltd FL BFG South Carolina Services, Ltd FL BFG Tennessee Services, Ltd FL BFG Virginia Services, Limited Partnership FL BFG Wisconsin Services, Ltd FL BFG/CIP of Iselin Partnership FL BFG/FPS of Marlton Partnership FL Bloom No 1 Limited HK Bloom No.2 Limited HK Bloomin Canada Inc. ON Bloomin Hong Kong, Ltd. HK Bloomin Korea Holding KO Bloomin' Puerto Rico, L.P. CI Blue Coral Designated Partner, LLC DE Blue Coral/La Jolla, Limited Partnership FL Bonefish Brandywine, LLC MD Bonefish Designated Partner, LLC DE Bonefish Grill Gulf Coast of Louisiana, LLC FL (CONTINUED) SUBSIDIARY NAME STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION Bonefish Grill of Florida Designated Partner, LLC DE Bonefish Grill of Florida, LLC DE Bonefish Grill, LLC FL Bonefish Kansas Designated Partner, LLC DE Bonefish Kansas, Inc. KS Bonefish of Bel Air, LLC MD Bonefish of Gaithersburg, Inc. MD Bonefish/Asheville, Limited Partnership FL Bonefish/Carolinas, Limited Partnership FL Bonefish/Central Florida-I, Limited Partnership FL Bonefish/Centreville, Limited Partnership FL Bonefish/Colorado, Limited Partnership FL Bonefish/Columbus-I, Limited Partnership FL Bonefish/Crescent Springs, Limited Partnership FL Bonefish/Desert Ridge, Limited Partnership FL Bonefish/East Central Florida, Limited Partnership FL Bonefish/Fredericksburg, Limited Partnership FL Bonefish/Greensboro, Limited Partnership FL Bonefish/Gulf Coast, Limited Partnership FL Bonefish/Hyde Park, Limited Partnership FL Bonefish/Jersey-Long Island, Limited Partnership FL Bonefish/Kansas-I, Limited Partnership KS Bonefish/Michigan, Limited Partnership FL Bonefish/Mid Atlantic, Limited Partnership FL Bonefish/Midwest-II, Limited Partnership FL Bonefish/Newport News, Limited Partnership FL Bonefish/North Florida-I, Limited Partnership FL Bonefish/Northeast, Limited Partnership FL Bonefish/Plains, Limited Partnership FL Bonefish/Richmond, Limited Partnership FL Bonefish/South Florida-I, Limited Partnership FL Bonefish/Southern Virginia, Limited Partnership FL Bonefish/Southern, Limited Partnership FL Bonefish/Tallahassee, Limited Partnership FL Bonefish/Trio-I, Limited Partnership FL Bonefish/Virginia, Limited Partnership FL Bonefish/West Florida-I, Limited Partnership FL Boomerang Air, Inc. FL Carraba/Outback, Limited Partnership TX Carrabba’s Kansas Designated Partner, LLC DE Carrabba’s Midwest Designated Partner, LLC DE Carrabba's Designated Partner, LLC DE Carrabba's Italian Grill of Howard County, Inc. MD Carrabba's Italian Grill of Overlea, Inc. MD Carrabba's Italian Grill, LLC FL Carrabba's Italian Market, LLC FL Carrabba's Kansas, Inc. KS Carrabba's Midwest, Inc. KS Carrabba's of Baton Rouge, LLC FL (CONTINUED) SUBSIDIARY NAME STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION Carrabba's of Bowie, LLC MD Carrabba's of Germantown, Inc. MD Carrabba's of Ocean City, Inc. MD Carrabba's of Waldorf, Inc. MD Carrabba's Shreveport, LLC FL Carrabba's/Arizona-I, Limited Partnership FL Carrabba's/Birchwood, Limited Partnership FL Carrabba's/Birmingham 280, Limited Partnership FL Carrabba's/Bobby Pasta, Limited Partnership FL Carrabba's/Broken Arrow, Limited Partnership FL Carrabba's/Canton, Limited Partnership FL Carrabba's/Carolina-I, Limited Partnership FL Carrabba's/Central Florida-I, Limited Partnership FL Carrabba's/Chicago, Limited Partnership FL Carrabba's/Colorado-I, Limited Partnership FL Carrabba's/Cool Springs, Limited Partnership FL Carrabba's/Crestview Hills, Limited Partnership FL Carrabba's/Dallas-I, Limited Partnership FL Carrabba's/DC-I, Limited Partnership FL Carrabba's/Deerfield Township, Limited Partnership FL Carrabba's/First Coast, Limited Partnership FL Carrabba's/Georgia-I, Limited Partnership GA Carrabba's/Great Lakes-I, Limited Partnership FL Carrabba's/Green Hills, Limited Partnership FL Carrabba's/Gulf Coast-I, Limited Partnership FL Carrabba's/Heartland-I, Limited Partnership FL Carrabba's/Kansas Two-I, Limited Partnership KS Carrabba's/Kansas-I, Limited Partnership KS Carrabba's/Lexington, Limited Partnership FL Carrabba's/Louisville, Limited Partnership FL Carrabba's/Metro, Limited Partnership FL Carrabba's/Miami Beach, Limited Partnership FL Carrabba's/Michigan, Limited Partnership FL Carrabba's/Mid Atlantic-I, Limited Partnership FL Carrabba's/Mid East, Limited Partnership FL Carrabba's/Midwest-I, Limited Partnership KS Carrabba's/Montgomery, Limited Partnership FL Carrabba's/New England, Limited Partnership FL Carrabba's/Ohio, Limited Partnership FL Carrabba's/Outback, Limited Partnership FL Carrabba's/Pensacola, Limited Partnership FL Carrabba's/Rocky Top, Limited Partnership FL Carrabba's/Second Coast, Limited Partnership FL Carrabba's/Shelby County, Inc. AL Carrabba's/South Florida-I, Limited Partnership FL Carrabba's/South Texas-I, Limited Partnership FL Carrabba's/Sun Coast, Limited Partnership FL Carrabba's/Texas, Limited Partnership FL Carrabba's/Tri State-I, Limited Partnership FL (CONTINUED) SUBSIDIARY NAME STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION Carrabba's/Tropical Coast, Limited Partnership FL Carrabba's/Virginia, Limited Partnership FL Carrabba's/West Florida-I, Limited Partnership FL Carrabba's/Z Team Two-I, Limited Partnership FL Carrabba's/Z Team-I, Limited Partnership FL CIGI Alabama Services, Ltd FL CIGI Arizona Services, Limited Partnership FL CIGI Arkansas Services, Ltd FL CIGI Beverages of Texas, Inc. TX CIGI Colorado Services, Ltd FL CIGI Connecticut Services, Limited Partnership FL CIGI Florida Services, Ltd FL CIGI Georgia Services, Ltd FL CIGI Holdings, Inc. TX CIGI Idaho Services, Limited Partnership FL CIGI Illinois Services, Ltd FL CIGI Indiana Services, Limited Partnership FL CIGI Kansas Services, Ltd FL CIGI Kentucky Services, Ltd FL CIGI Louisiana Services, Ltd FL CIGI Maryland Services, Ltd FL CIGI Massachusetts Services, Ltd FL CIGI Michigan Services, Ltd FL CIGI Missouri Services, Limited Partnership FL CIGI Nebraska Services, Ltd FL CIGI NEBRASKA, INC. FL CIGI Nevada Services, Limited Partnership FL CIGI New Hampshire Services, Limited Partnership FL CIGI New Jersey Services, Limited Partnership FL CIGI New Mexico Services, Limited Partnership FL CIGI New York Services, Limited Partnership FL CIGI North Carolina Services, Ltd FL CIGI Ohio Services, Ltd FL CIGI Oklahoma Services, Limited Partnership FL CIGI Pennsylvania Services, Ltd FL CIGI Rhode Island Services, Limited Partnership FL CIGI South Carolina Services, Ltd FL CIGI Tennessee Services, Ltd FL CIGI Texas Services, Ltd FL CIGI Utah Services, Ltd FL CIGI Virginia Services, Limited Partnership FL CIGI Wisconsin Services, Ltd FL CIGI/BFG of East Brunswick Partnership FL CIP Delaware Services, Ltd FL CIP Florida Services, Ltd FL CIP Georgia Services, Ltd FL CIP Illinois Services, Ltd FL CIP Indiana Services, Limited Partnership FL CIP Michigan Services, Ltd FL (CONTINUED) SUBSIDIARY NAME STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION CIP Nebraska Services, Ltd FL CIP New Jersey Services, Limited Partnership FL CIP New York Services, Limited Partnership FL CIP North Carolina Services, Ltd FL CIP Oklahoma Services, Limited Partnership FL CIP Pennsylvania Services, Ltd FL CIP South Carolina Services, Ltd FL CIP Virginia Services, Limited Partnership FL CIP Wisconsin Services, Ltd FL Fleming's Beverages, Inc. TX Fleming's of Baltimore, LLC MD Fleming's of Baton Rouge, LLC FL Fleming's/Boston, Limited Partnership FL Fleming's/Calione, Limited Partnership FL Fleming's/Calitwo, Limited Partnership FL Fleming's/Fresno, Limited Partnership FL Fleming's/Great Lakes-I, Limited Partnership FL Fleming's/Nashville, Limited Partnership FL Fleming's/Northeast-I, Limited Partnership FL Fleming's/Northwest-I, Limited Partnership FL Fleming's/Outback Holdings, Inc. TX Fleming's/Prime Ranch-I, Limited Partnership FL Fleming's/Rancho Cucamonga-I, Limited Partnership FL Fleming's/San Diego-I, Limited Partnership FL Fleming's/Southeast-I, Limited Partnership FL Fleming's/Southmidwest-I, Limited Partnership FL Fleming's/Walnut Creek, Limited Partnership FL Fleming's/Westcoast-I, Limited Partnership FL Fleming's/Woodland Hills-I, Limited Partnership FL FPS Alabama Services, Ltd FL FPS Arizona Services, Limited Partnership FL FPS California Services, Limited Partnership FL FPS Colorado Services, Ltd FL FPS Connecticut Services, Limited Partnership FL FPS Florida Services, Ltd FL FPS Georgia Services, Ltd FL FPS Illinois Services, Ltd FL FPS Indiana Services, Limited Partnership FL FPS Iowa Services, Limited Partnership FL FPS Louisiana Services, Ltd FL FPS Maryland Services, Ltd FL FPS Massachusetts Services, Ltd FL FPS Michigan Services, Ltd FL FPS Missouri Services, Limited Partnership FL FPS Nebraska Services, Ltd FL FPS NEBRASKA, INC. FL FPS Nevada Services, Limited Partnership FL FPS New Jersey Services, Limited Partnership FL FPS North Carolina Services, Ltd FL (CONTINUED) SUBSIDIARY NAME STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION FPS Ohio Services, Ltd FL FPS Oklahoma Services, Ltd. FL FPS Pennsylvania Services, Ltd FL FPS Rhode Island Services, Limited Partnership FL FPS Tennessee Services, Ltd FL FPS Texas Services, Ltd FL FPS Utah Services, Ltd FL FPS Virginia Services, Limited Partnership FL FPS Wisconsin Services, Ltd FL Frederick Outback, Inc. MD Hagerstown Outback, Inc. MD Heartland Outback, Inc. KS Heartland Outback-I, Limited Partnership KS Heartland Outback-II, Limited Partnership KS OBTex Holdings, Inc. TX OCC Florida (A La Catering) Services, Ltd FL OCC Pennsylvania Services, Ltd FL Ocean City Outback, Inc. MD OS Asset, Inc. FL OS Capital, Inc. DE OS Cathay, Inc. FL OS Developers, LLC FL OS Kanto Limited JN OS Management, Inc. FL OS Mortgage Holdings, Inc. DE OS NIAGARA FALLS, LLC FL OS Pacific, LLC FL OS Prime, LLC FL OS Prime-I, Limited Partnership FL OS Realty, LLC FL OS Restaurant Services, Inc. DE OS Southern, LLC FL OS Speedway, LLC FL OS Tropical, LLC FL OS USSF, LLC FL OS/PLCK, LLC DE OS/USSF-I, Limited Partnership FL OSF Alabama Services, Ltd FL OSF Arizona Services, Limited Partnership FL OSF Arkansas Services, Ltd FL OSF Colorado Services, Ltd FL OSF Connecticut Services, Limited Partnership FL OSF Delaware Services, Ltd FL OSF Florida Services, Ltd FL OSF Georgia Services, Ltd FL OSF Illinois Services, Ltd FL OSF Indiana Services, Limited Partnership FL OSF Iowa Services, Limited Partnership FL OSF Kansas Services, Ltd FL (CONTINUED) SUBSIDIARY NAME STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION OSF Kentucky Services, Ltd FL OSF Louisiana Services, Ltd FL OSF Maine Services, Limited Partnership FL OSF Maryland Services, Ltd FL OSF Massachusetts Services, Ltd FL OSF Michigan Services, Ltd FL OSF Minnesota Services, Limited Partnership FL OSF Missouri Services, Limited Partnership FL OSF Montana Services, Limited Partnership FL OSF Nebraska Services, Ltd FL OSF NEBRASKA, INC. FL OSF Nevada Services, Limited Partnership FL OSF New Hampshire Services, Limited Partnership FL OSF New Jersey Services, Limited Partnership FL OSF New Mexico Services, Limited Partnership FL OSF New York Services, Limited Partnership FL OSF North Carolina Services, Ltd FL OSF North Dakota Services, Ltd FL OSF Ohio Services, Ltd FL OSF Oklahoma Services, Limited Partnership FL OSF Pennsylvania Services, Ltd FL OSF Rhode Island Services, Limited Partnership FL OSF South Carolina Services, Ltd FL OSF South Dakota Services, Limited Partnership FL OSF Tennessee Services, Ltd FL OSF Texas Services, Ltd FL OSF Utah Services, Ltd FL OSF Vermont Services, Limited Partnership FL OSF Virginia Services, Limited Partnership FL OSF West Virginia Services, Ltd FL OSF Wisconsin Services, Ltd FL OSF Wyoming Services, Ltd FL OSF/BFG of Deptford Partnership FL OSF/CIGI of Evesham Partnership FL OSI Co-Issuer, Inc. DE OSI Gift Card Services, LLC FL OSI International, LLC FL OSI/Fleming's, LLC DE OSIN Hawaii Services, Ltd FL OSIN Puerto Rico Services, Ltd FL OSSIVT, LLC VT Outback & Carrabba's of New Mexico, Inc. NM Outback Alabama, Inc. AL Outback Beverages of Texas, Inc. f/k/a Outback Beverages of North Texas, Inc. TX Outback Catering Company, Limited Partnership FL Outback Catering Company-II, Limited Partnership FL Outback Catering Designated Partner, LLC DE Outback Catering of Pittsburgh, Ltd. FL Outback Catering, Inc. FL (CONTINUED) SUBSIDIARY NAME STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION Outback Designated Partner, LLC DE Outback International Designated Partner, LLC DE Outback Kansas Designated Partner, LLC DE Outback of Aspen Hill, Inc. MD Outback of Calvert County, Inc. MD Outback of Germantown, Inc. MD Outback of La Plata, Inc. MD Outback of Waldorf, Inc. MD Outback Philippines Development Holdings Corp. PI Outback Puerto Rico Designated Partner, LLC DE Outback Sports, LLC DE Outback Steakhouse International Investments Co. CI Outback Steakhouse International, L.P. GA Outback Steakhouse International, LLC FL Outback Steakhouse Japan Co., Ltd. JN Outback Steakhouse Korea, Ltd. KO Outback Steakhouse of Bowie, Inc. MD Outback Steakhouse of Canton, Inc. MD Outback Steakhouse of Central Florida, Ltd. FL Outback Steakhouse of Central Florida-II, Ltd. FL Outback Steakhouse of Dallas-I, Ltd. TX Outback Steakhouse of Dallas-II, Ltd. TX Outback Steakhouse of Florida, LLC FL Outback Steakhouse of Houston-I, Ltd. TX Outback Steakhouse of Houston-II, Ltd. TX Outback Steakhouse of Howard County, Inc. MD Outback Steakhouse of Indianapolis, Ltd. FL Outback Steakhouse of Kentucky, Ltd. FL Outback Steakhouse of North Georgia-I, L.P. GA Outback Steakhouse of North Georgia-II, L.P. GA Outback Steakhouse of South Carolina, Inc. SC Outback Steakhouse of South Florida, Ltd. FL Outback Steakhouse of South Georgia-I, L.P. GA Outback Steakhouse of South Georgia-II, L.P. GA Outback Steakhouse of St. Mary's County, Inc. MD Outback Steakhouse of Washington D.C., Ltd. FL Outback Steakhouse West Virginia, Inc. WV Outback Steakhouse-NYC, Ltd. FL Outback/Alabama-I, Limited Partnership FL Outback/Alabama-II, Limited Partnership FL Outback/Bayou-I, Limited Partnership FL Outback/Bayou-II, Limited Partnership FL Outback/Billings, Limited Partnership FL Outback/Bluegrass-I, Limited Partnership FL Outback/Bluegrass-II, Limited Partnership FL Outback/Buckeye-I, Limited Partnership FL Outback/Buckeye-II, Limited Partnership FL Outback/Carrabba's Partnership FL Outback/Central Mass, Limited Partnership FL (CONTINUED) SUBSIDIARY NAME STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION Outback/Charlotte-I, Limited Partnership FL Outback/Chicago-I, Limited Partnership FL Outback/Cleveland-I, Limited Partnership FL Outback/Cleveland-II, Limited Partnership FL Outback/DC, Limited Partnership FL Outback/Denver-I, Limited Partnership FL Outback/Detroit-I, Limited Partnership FL Outback/East Michigan, Limited Partnership FL Outback/Empire-I, Limited Partnership FL Outback/Fleming's Designated Partner, LLC DE Outback/Hampton, Limited Partnership FL Outback/Hawaii-I, Limited Partnership FL Outback/Heartland-I, Limited Partnership FL Outback/Heartland-II, Limited Partnership FL Outback/Indianapolis-II, Limited Partnership FL Outback/Maryland-I, Limited Partnership FL Outback/Memphis, Limited Partnership FL Outback/Metropolis-I, Limited Partnership FL Outback/Mid Atlantic-I, Limited Partnership FL Outback/Midwest-I, Limited Partnership FL Outback/Midwest-II, Limited Partnership FL Outback/Missouri-I, Limited Partnership FL Outback/Missouri-II, Limited Partnership FL Outback/Nevada-I, Limited Partnership FL Outback/Nevada-II, Limited Partnership FL Outback/New England-I, Limited Partnership FL Outback/New England-II, Limited Partnership FL Outback/New York, Limited Partnership FL Outback/North Florida-I, Limited Partnership FL Outback/North Florida-II, Limited Partnership FL Outback/Phoenix-I, Limited Partnership FL Outback/Phoenix-II, Limited Partnership FL Outback/Shenandoah-I, Limited Partnership FL Outback/Shenandoah-II, Limited Partnership FL Outback/South Florida-II, Limited Partnership FL Outback/Southfield, Limited Partnership FL Outback/Southwest Georgia, Limited Partnership FL Outback/Stone-II, Limited Partnership FL Outback/Utah-I, Limited Partnership FL Outback/Virginia, Limited Partnership FL Outback/West Florida-I, Limited Partnership FL Outback/West Florida-II, Limited Partnership FL Outback/West Penn, Limited Partnership FL Outback-Carrabba's of Hunt Valley, Inc. MD Owings Mills Incorporated MD Pacific Designated Partner, LLC DE PACIFIC Texas Services, Ltd FL Perry Hall Outback, Inc. MD PGS Consultario e Servicos, Ltd. BZ (CONTINUED) SUBSIDIARY NAME STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION PLCK/West, Limited Partnership FL Prime Designated Partner, LLC DE Prince George's County Outback, Inc. MD Private Restaurant Master Lessee, LLC DE ROYS Arizona Services, Limited Partnership FL Roy's Beverages, Inc. TX ROYS California Services, Limited Partnership FL ROYS Florida Services, Ltd FL ROYS Georgia Services, Ltd FL ROYS Illinois Services, Ltd FL ROYS Maryland Services, Ltd FL ROYS Nevada Services, Limited Partnership FL ROYS Pennsylvania Services, Ltd FL Roy's/Buckhead, Limited Partnership FL Roy's/Calione, Limited Partnership FL Roy's/Calithree, Limited Partnership FL Roy's/Calitwo, Limited Partnership FL Roy's/Chicago, Limited Partnership FL Roy's/Desert Ridge-I, Limited Partnership FL Roy's/East Atlantic-I, Limited Partnership FL Roy's/Newport Beach, Limited Partnership FL Roy's/Outback Designated Partner, LLC DE Roy's/Outback Holdings, Inc. TX Roy's/Outback Joint Venture FL Roy's/Pasadena-I, Limited Partnership FL Roy's/Scottsdale, Limited Partnership FL Roy's/South Florida-I, Limited Partnership FL Roy's/Southmidwest-I, Limited Partnership FL Roy's/West Florida-I, Limited Partnership FL Roy's/Westcoast-I, Limited Partnership FL Roy's/Woodland Hills-I, Limited Partnership FL Southern Designated Partner, LLC DE
